NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                    Submitted March 30, 2011
                                      Decided April 14, 2011

                                                Before

                               KENNETH F. RIPPLE, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐3613



UNITED STATES OF AMERICA,                                Appeal from the United States District
                  Plaintiff‐Appellee,                    Court for the Southern District of Indiana,
                                                         Indianapolis Division.
       v.
                                                         No. 1:98‐CR‐38‐LJM‐KPF‐04
DENNIS JONES, 
                       Defendant‐Appellant.              Larry J. McKinney,
                                                         Judge.



                                             O R D E R

        Following a jury trial, Dennis Jones was convicted of conspiring to possess with intent
to distribute and to distribute more than five kilograms of cocaine in violation of 21 U.S.C. §§
841(a)(1) and 846, and conspiring to launder the proceeds of the drug conspiracy in violation
of 18 U.S.C. § 1956(a)(1)(A)(i) and (h).  At his sentencing hearing held on December 10, 1999,
the court adopted the factual findings and United States Sentencing Guidelines application in
the presentence investigation report for the amount of controlled substances and found that
Jones was responsible for between 50 and 150 kilograms of powder cocaine and at least 1.5
kilograms  of  crack  cocaine.    Pursuant  to  U.S.S.G.  §  2D1.1(d)(1)  and  the  cross‐reference  to
U.S.S.G. § 2A1.1, murder of a government informant, Jones was sentenced to life imprisonment. 
No. 10-3613                                                                                             Page 2



        Jones appealed.  We affirmed his conviction but vacated his sentence and remanded to
the district court for sentencing without application of the murder cross‐reference.  United States
v. Thompson, 286 F.3d 950 (7th Cir. 2002).  On November 15, 2002, the district court re‐sentenced
Jones  to  terms  of  350  months’  imprisonment  for  the  drug  conspiracy  and  240  months’
imprisonment for the money laundering conspiracy, to be served concurrently.  During the re‐
sentencing the court stated that “I look at these Guidelines and I see that they take into account
the amount of cocaine attributable to you. . . . Now, I do recall your activities in the conspiracy. 
They were not minor.  They were important to the conspiracy.”  On January 28, 2008, Jones
filed a pro se Motion to Modify Sentence pursuant to 18 U.S.C. § 3582(c)(2), arguing that he
should receive the benefit of the amended sentencing guideline for crack cocaine pursuant to
Amendment 706 of the Guidelines, which was made retroactive.  See United States v. Neal, 611
F.3d 399, 400 (7th Cir. 2010).  The district court denied the motion, finding that “[b]ecause of
the nature and quantity of drugs for which Dennis Jones is personally accountable, application
of the retroactive Sentencing Guidelines Amendment 706 would not result in a lower guideline
range.”  Jones appeals the denial and we now affirm the decision of the district court. 

        A district court’s denial of a motion under 18 U.S.C. § 3582(c)(2) is reviewed for an abuse
of  discretion.    United  States  v.  Hall,  600  F.3d  872,  875  (7th  Cir.  2010).    “A  court  abuses  its
discretion  when  it  resolves  a  matter  in  a  way  that  no  reasonable  jurist  would,  or  when  its
decision strikes us as fundamentally wrong, arbitrary, or fanciful.”  United States v. Young, 555
F.3d 611, 615 (7th Cir. 2009).  And a district court is not authorized to modify a defendant’s
sentence pursuant to 18 U.S.C. § 3582(c)(2) where the retroactive amendment would not lower
the defendant’s guideline range.  United States v. Jackson, 573 F.3d 398, 399 (7th Cir. 2009).  Here,
Jones’s  original  presentence  investigation  report  and  its  2002  supplemental  addendum
calculations, which Jones’s counsel agreed to, set forth in detail Jones’s involvement in the drug
conspiracy for which he was convicted.  He had a long‐term and thorough involvement in the
conspiracy.  Jones stored the crack cocaine that his co‐conspirator cooked in multi‐kilogram
quantities, transported loads of cocaine between California and Indiana, instructed others on
how to make the trips, made six to eight trips with a co‐conspirator between July 1996 and
March 1997 alone where he picked up at least 10 kilograms of cocaine at a time, and on March
6,  1997,  he  was  stopped  in  Kansas  with  approximately  $305,000,  which  was  sufficient  to
purchase approximately 15 kilograms of cocaine.  The district court did not abuse its discretion
in finding that the nature and quantity of drugs for which Jones was accountable was sufficient
to  remain  at  offense  level  38,  which  makes  him  ineligible  for  a  reduction  of  his  sentence
pursuant to 18 U.S.C. § 3582(c)(2).  Therefore, the decision of the district court is   

                                                                                                  AFFIRMED.